PER CURIAM.
GRANTED IN PART; DENIED IN PART.
Intracoastal Pipe Service, Co. Inc. is entitled to receive interest pursuant to LSA-R.S. 33:2890.3 from the date the funds were received by the Assumption Parish Sales and Use Tax Department until refund is made. The repeal of LSA-R.S. 33:2890.3 by the Legislature during the pendency of this action has no effect on Intracoastal Pipe Service Co., Inc.’s entitlement to interest. The right to receive interest attached when the plaintiff paid its taxes under protest. Just as changes in the rate of legal interest are fixed on the day of filing, so is the right to the legal interest absent express legislative declaration to the contrary. State Dept. of Highways v. Vermilion Dev. Co., Inc., 258 La. 1159, 249 So.2d 167 (1971); State v. Miller Gravity Drainage Dish No. 3, 193 La. 915, 192 So. 529 (1939).
Otherwise denied.
SHORTESS, J., recused.